Citation Nr: 9930716	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as the result of exposure to herbicides.

2.  Entitlement to service connection for a stomach disorder, 
to include as the result of exposure to herbicides.

3.  Entitlement to service connection for a digestive 
disorder, to include as the result of exposure to herbicides.

4.  Entitlement to service connection for a prostate gland 
disorder, to include as the result of exposure to herbicides.

5.  Entitlement to service connection for a colon disorder, 
to include as the result of exposure to herbicides.

6.  Entitlement to service connection for residuals of 
nicotine dependence.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971, with service in the Republic of Vietnam from 
July 1970 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1995 and January 1999 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 1998, the Board remanded to the RO the issue of 
entitlement to service connection for PTSD for further 
development of the evidence.  While the case was in remand 
status, the RO denied the veteran's remaining service 
connection claims in January 1999.  The veteran filed a 
notice of disagreement in February 1999.  A statement of the 
case was furnished in April 1999.  The veteran filed a 
substantive appeal in May 1999.  The case was returned to the 
Board in July 1999 and is ready for further appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
disorders of the heart, stomach, digestive tract, prostate 
gland, or colon and the veteran's active military service.

2.  There is no medical evidence that the veteran was 
nicotine dependent before he quit smoking, or that he 
currently has a disease which was the result of nicotine 
dependence.

3.  The veteran did not engage in combat with the enemy in 
Vietnam.

4.  The claims file does not show that any claimed stressor 
has been verified.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a heart disorder, for a stomach disorder, for a digestive 
disorder, for a prostate disorder, and for a colon disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of nicotine dependence is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disorders of the Heart, Stomach, Digestive Tract, 
Prostate Gland, and Colon

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arteriosclerosis and 
peptic ulcers, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  For purposes of this case, it should also 
be noted that applicable law provides for presumptive service 
connection for a number of listed disorders in veterans who 
served in Vietnam during a certain period of time.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service medical records are negative for findings or 
diagnoses of any disease of the heart, stomach, digestive 
tract, prostate gland, or colon.  In a report of medical 
history for separation in August 1971, the veteran denied 
having or having had chest pain, heart palpitations, stomach 
trouble, intestinal trouble, or frequent or painful 
urination.  At an examination for separation in August 1971, 
his heart, abdomen and viscera, and genitourinary system were 
evaluated as normal.

The record shows that the physical disabilities for which the 
veteran seeks service connection were not diagnosed until 
years after his separation from service.  A VA colonoscopy in 
June 1989 yielded a diagnosis of ulcerative colitis.  At a VA 
medical facility in April 1990, prostatitis was diagnosed 
and, during VA hospitalization in April 1995, benign 
prostatic hypertrophy was noted.  

A VA upper GI series of X-rays in November 1989 showed no 
abnormality of the stomach or duodenum.  The veteran was seen 
by a VA physician in June 1996 for a complaint of abdominal 
pain; the assessment was gastroesophageal reflux disease 
(GERD), which was confirmed by an esophagogastroduodenoscopy 
(EGD) in August 1996.  During VA hospitalization in August 
1996, diagnoses included peptic ulcer disease.

In August 1991 at a VA clinic, the veteran complained of 
chest pain.  Diagnostic studies were inconclusive.  During VA 
hospitalization in April 1994, a myocardial infarction was 
ruled out, and a catheterization was within normal limits.  
At a VA facility in April 1996, diagnoses included 
arteriosclerotic heart disease.  In October 1997 at a private 
hospital, an exercise tolerance test was inconclusive for 
ischemic coronary artery disease; catheterization was 
suggestive of pericarditis.

After reviewing the evidence, the Board is unable to find any 
medical evidence of a continuity of symptomatology to link 
any of the claimed disorders to the veteran's military 
service.  As noted above, it appears that the disorders in 
question were not manifested in service or for many years 
thereafter.  In particular, there is no medical evidence of 
arteriosclerosis or peptic ulcers within one year of 
discharge from service to link those disorders to service 
under the chronic disease provisions of 38 C.F.R. §§ 3.307, 
3.309. 

At this point the Board acknowledges that applicable 
regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, certain diseases shall 
be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are: Chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 and who has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.

However, there is no medical evidence showing that the 
veteran suffers from a disease recognized under applicable 
regulations as being associated with exposure to herbicides.  
Diseases of the heart, stomach, digestive tract, and colon 
are not listed diseases subject to presumptive service 
connection.  The listed diseases do include prostate cancer, 
but the veteran has not been diagnosed with cancer of the 
prostate gland, but only with prostatitis and benign 
prostatic hypertrophy.  Accordingly, the Board must find that 
there is no medical evidence which can be used to establish 
the necessary nexus to service by use of the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 based on exposure to 
herbicides.

Finally, the record does not show that a physician or other 
health care professional has reported a link between a 
current disorder of the heart, stomach, digestive tract, 
prostate gland, or colon and any incident or manifestation 
during the veteran's active service.  The claims are not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because the 
disorders were not demonstrated in service and there is no 
medical opinion linking a continuity of symptoms reported by 
the veteran to a current disorder.  

The Board stresses here that while the Board does not doubt 
the sincerity of the veteran's belief that a causal 
relationship to service exists, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  By this decision, the Board is informing the 
veteran that competent medical evidence of causation is 
required to well ground his service connection claims based 
on a heart disorder, a stomach disorder, a digestive 
disorder, a prostate disorder, and a colon disorder.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995).

II.  Residuals of Nicotine Dependence

VA's General Counsel has held that: A determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel, 
based on accepted medical principles relating to the 
condition; and direct service connection of disability may be 
established if the evidence establishes that injury or 
disease resulted from tobacco use during active service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudicative personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The veteran has not specified which disease or diseases he 
believes are attributable to alleged nicotine dependence.

In October 1998, the veteran stated that:  Prior to active 
service, he smoked one pack of cigarettes per day and 2 or 3 
cigars per month; and during service and after service, he 
smoked two packs of cigarettes per day and 10 cigars per 
month.

During VA hospitalization in April 1995, the veteran stated 
that he had quit smoking 17 years earlier, or in 1978.

The veteran's claim of entitlement to service connection for 
residuals of nicotine dependence is not well grounded.  The 
issue of whether an individual is or was nicotine dependent 
is, the Board finds, a medical question.  The veteran, as a 
layman, is not qualified to offer a medical opinion on the 
question of whether he was nicotine dependent prior to 
quitting smoking in 1978.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Likewise, there is no medical 
evidence that the veteran has a disease as the result of 
having been nicotine dependent.  His claim of entitlement to 
service connection for residuals of nicotine dependence is 
thus not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a).

III.  Service Connection for PTSD

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
and that VA's duty to assist him in the development of facts 
pertinent to his claim has been fulfilled.  38 U.S.C.A. 
§ 5107(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has recently held that the ordinary 
meaning of the phrase "engaged in combat with the enemy", 
as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by this definition of combat.

In the veteran's case, at a VA psychiatric examination in 
December 1994, the diagnosis on Axis I was PTSD.  The 
examiner stated, however, that the veteran was unable to 
specifically identify which events in Vietnam were the cause 
of his problem.

The veteran's DD Form 214 indicates that his military 
occupational specialty was field wireman; he did not receive 
any combat citations.  His DA Form 20 indicates that in 
Vietnam he served as a field wireman and as an ammunition 
storage helper.  The service department records do not show 
that the veteran personally engaged in combat with the enemy.  

At a personal hearing in July 1995, the following colloquy 
took place between the veteran and his representative:

"Q.  During your tour of duty from January of 1970 to 
September 24, 1971, did you serve any time in Vietnam?

A.  Yes, I did.

Q. Where were you stationed?

A.  I started out in Long Binh, then I went up north 
country, country village.

Q.  Okay. Describe your experiences you had in Vietnam?

A.  Well, it wasn't exciting.

Q.  Combat.  Let me help you out.

A.  Very little.

Q.  Is the answer yes or is the answer no?

A.  Yeah, yes.

Q.  Did you see combat?

A.  Yes.

Q.  Did you receive the combat action ribbon?

A.  The only special combat is the small, like we 
trying to get to our line and stuff, and when pulling 
duty, like guard duty, are {sic} area and stuff.

Q.  Was that stressful?

A.  Yes.  Trying to stay up all night.  Day and 
night."

The Board notes that, when given the opportunity to describe 
his personal participation in combat with the enemy in 
Vietnam, if any, the veteran did not in fact report joining 
in "an actual fight or encounter with a military foe or 
hostile unit or instrumentality", which is the definition of 
"combat", and there is simply no affirmative evidence that 
he did so.  The Board finds that the preponderance of the 
evidence is thus against a conclusion that the veteran 
engaged in combat with the enemy in Vietnam.  Serving in a 
general "combat area" or "combat zone" does not qualify as 
engaging in combat with the enemy.  VAOPGCPREC 12-99.  
Therefore, in the veteran's case, service connection for PTSD 
requires credible supporting evidence that a stressor 
occurred during his service in Vietnam.

At a personal hearing in July 1995, the veteran described the 
following stressful events:  The bases at Long Binh and Quang 
Tri, where he was assigned, were hit by artillery and mortar 
fire; two months before he left Vietnam, an ammunition dump 
blew up, killing a captain, two of his friends, and others; 
and a sergeant was killed in a mess hall.  The veteran did 
not submit any evidence, such as affidavits by men who served 
with him, to corroborate his testimony.  

One purpose of the Board's remand decision in January 1998 
was to permit the veteran to provide details of his claimed 
stressors, such as names, dates, and unit assignments, so 
that an attempt might be made to verify the events.

In a statement received in April 1999, the veteran stated 
that: In Vietnam, he spent time in bunkers during rocket and 
mortar attacks; at Quang Tri, the ammunition dump blew up a 
couple of times; at Quang Tri, two of his close friends died; 
after leaving the 54th Ammunition Division, he learned that a 
sergeant had been killed by another soldier.  The veteran has 
thus clarified that he did not witness the death of a 
sergeant in a mess hall.  He did not provide dates of enemy 
attacks or the names of any casualties.

A request was made by the RO to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
attempt to verify the veteran's claimed stressors.  In April 
1999, USASCRUR reported that additional information, to 
include the full names of casualties, unit designations, and 
the most specific date possible, would be required for 
casualty records research.  Therefore, USASCRUR did not 
verify any of the deaths in Vietnam reported by the veteran.

USASCRUR reported that Operational Reports--Lessons Learned 
of the 63rd Maintenance Battalion, the higher headquarters of 
the 54th Ordnance Company, showed that on June 22, 1971, 
enemy sappers penetrated the ammunition supply point at Quang 
Tri Combat Base.  However, the veteran's DA Form 20 shows 
that he was assigned to the 54th Ordnance Company only from 
January 20, 1971, to April 19, 1971, at which time he was 
transferred to the 625th Supply and Service Company, and so 
his presence at the June 22, 1971, enemy attack at Quang Tri 
has not been verified.

Research by USASCRUR did not verify any of the veteran's 
claimed stressors.  There is thus no credible supporting 
evidence that a stressor occurred, and service connection for 
PTSD is not established.  38 C.F.R. § 3.304(f).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107(b).



ORDER

The veteran's claims of entitlement to service connection for 
a heart disorder, for a stomach disorder, for a digestive 
disorder, for a prostate disorder, for a colon disorder, and 
for residuals of nicotine dependence are not well-grounded.  
The preponderance of the evidence is against entitlement to 
service connection for PTSD.  The appeal is denied as to all 
issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

